UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KIRAN VUPPALA, 21-cv-3832 (JGK)
Plaintife£, ORDER
- against -

232 W 14 RESTAURANT CORP., d/b/a THE
CRROKED KNIGHT, AND 232 W 14TH LLC,

Defendants.

 

JOHN G, KOELTL, District Judge:

The parties should submit a Rule 26(f) Report by
2/2. [2]

SO ORDERED.

Dated: New York, New York
June 21, 2021

Soh cbr

“John “G. Koeltl
United States District Judge

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 6 /21/202\

 

 

 

 

 

 

 
